ACCEPTED
                                                                                         01-14-00753-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    5/11/2015 3:05:26 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                        No. 01-14-00753-CR
                                 In the
                          Court of Appeals                     FILED IN
                                                        1st COURT OF APPEALS
                                For the                     HOUSTON, TEXAS
                        First District of Texas         5/11/2015 3:05:26 PM
                              At Houston                CHRISTOPHER A. PRINE
                                                     Clerk

                             No. 1931546
              In the County Criminal Court at Law No. 4
                       Of Harris County, Texas
                      
                         MARK MAHLOW
                               Appellant
                                   V.
                      THE STATE OF TEXAS
                               Appellee
                      
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                        
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

         1. The State charged appellant by information with driving while

         intoxicated. (C.R. at 6) Appellant was found guilty by a jury and was

         sentenced by the trial court to 180 days in the Harris County Jail and a

         $750.00 fine, probated for one year.       (C.R. at 57-58; 5 R.R. at 4)

         Appellant timely filed notice of appeal and the trial court certified he had

         the right to appeal. (C.R. at 63-65) Appellant moved for a new trial and
appellant’s request was denied by the trial court. (C.R. at 72-98; Motion

for New Trial R.R. at 34) The State’s brief was due on May 11, 2015.

This Court has previously granted one prior motion for extension of time

for the State to file a reply brief on April 10, 2015. The following facts

are relied upon to show good cause for an extension of time to allow the

State to file its brief:


   a. Appellant raises multiple issues and points of error that require
       additional time to process in order for the State to adequately
       respond.

   b. The undersigned attorney was involved in the following written
       appellate projects during the time the undersigned attorney was
       assigned State’s reply brief in this case:

        (1)       Gary Martins v. State of Texas
                  No. 14-14-00688-CR
                  Brief Due: May 4, 2015
                  Brief Submitted: April 17, 2015

        (2)       James Guzman v. State of Texas
                  No. 01-15-00149-CR
                  No. 01-15-00150-CR
                  No. 01-15-00151-CR
                  Brief Due: May 18, 2015
                  Response Filed: April 24, 2015

        (3)       Manuel Nava v. State of Texas
                  No. 01-14-00628-CR
                  Brief Due: May 6, 2015
                  Brief Submitted: May 6, 2015
                 (4)     Demetrus Horton v. State of Texas
                         No. 01-14-00993-CR
                         Brief Due: May 21, 2015

                 (5)     Sammie Davis v. State of Texas
                         No. 14-14-00778-CR
                         Brief Due: June 5, 2015

                 (6)     Ricardo Pena v. State of Texas
                         No. 01-14-803-CR
                         No. 01-14-804-CR
                         Brief Due: May 18, 2015

        Consequently, the undersigned attorney has been unable to complete
        the State’s reply brief in this case in the time permitted despite due
        diligence, and the requested extension of time is necessary to permit
        the undersigned attorney to adequately investigate, complete, and
        file the State’s appellate brief for this cause. The State’s motion is
        not for purposes of delay, but so that justice may be done.


WHEREFORE, the State prays that this Court will grant a thirty day extension of

time for the undersigned attorney to complete and file the State’s appellate brief in

this case.



                                                    Respectfully submitted,

                                                    /s/ Patricia McLean
                                                    PATRICIA MCLEAN
                                                    Assistant District Attorney
                                                    Harris County, Texas
                                                    1201 Franklin, Suite 600
                                                    Houston, Texas 77002-1923
                                                    (713) 755-5826
                                                    McLean_Patricia@dao.hctx.net
                                                    TBC No. 24081687
                         CERTIFICATE OF SERVICE

    This is to certify that a copy of the foregoing instrument will be served by e-
filing to:

Richard Oliver
Attorney for Appellant
rickoliverlaw@gmail.com




                                                   /s/ Patricia McLean
                                                   PATRICIA MCLEAN
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   McLean_Patricia@dao.hctx.net
                                                   TBC No.24081687
Date: May 11, 2015